Citation Nr: 0804421	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board also notes that the appellant requested a video-
conference hearing in connection with the current case.  The 
hearing was subsequently scheduled and held in December 2007 
before the undersigned Veterans Law Judge (VLJ).  The veteran 
testified at the hearing, and the hearing transcript is of 
record.

In January 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran had exposure to loud noise in service.

2.  The veteran currently has bilateral hearing loss and 
tinnitus.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active military 
service.

4.  Resolving all doubt in the veteran's favor, the veteran's 
tinnitus is related to his active military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).

2.  Tinnitus was incurred in active military service. 38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

In this case the veteran contends that he has bilateral 
hearing loss and tinnitus as a result of loud noise exposure 
while serving in the Army artillery during the Korean War.

The existing service medical records reveal no complaint, 
treatment, or diagnosis of hearing loss and upon examination 
at separation from service the veteran's hearing was found to 
be normal.

In August 2004 the veteran was afforded a VA Compensation and 
Pension (C&P) audiological evaluation , which revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
65
LEFT
50
60
55
50
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

The veteran reported that he has difficulty understanding in 
the presence of background noise, at church and listens to 
the television at a loud volume.  He also indicated that he 
has bilateral tinnitus which began approximately 20 years 
prior to the examination and approximately 30 years after 
separation from service.

The VA examiner rendered an opinion, after reviewing the 
claims folder and existing service medical records, on 
whether the veteran's hearing loss and tinnitus were related 
to his service.  As to the veteran's hearing loss, the 
examiner stated, based upon the lapse of time between the 
veteran's separation from service and the first indication 
of hearing loss in the claims file, that "it would seem less 
than likely that the hearing loss is a result of the 
[patient's] military duty."  However, the examiner indicated 
that "[t]he configuration of the sensorineural component of 
the [patient's] hearing loss is possibly consistent with 
noise exposure."  As to the veteran's tinnitus, the examiner 
opined that "[d]ue to the time of onset (30 years after 
separation from the military, it would seem as less than 
likely that the tinnitus that the tinnitus that the patient 
now has is a result of his military duty."

The veteran reported in a statement dated in May 2006 that he 
worked in retail, as a business manager of a church and a 
realtor since active service and does not hunt or have any 
other exposure to loud noise.

The veteran's DD 214 and statements indicate that he served 
for 10 months in Korea and successfully completed signal corp 
training.  The veteran reported, at his hearing before the 
undersigned member of the Board in December 2007, that when 
he arrived in Korea he was assigned to the artillery and 
provided with on-the-job training.  He stated that he was 
first assigned to a 105 millimeter artillery unit where he 
was assigned to a gun which would be loaded and fired all 
night on some nights.  The veteran reported that he was later 
assigned to a 155 millimeter artillery unit where he was 
assigned fire control duties which entailed determining how 
far and where the gun was to fire.  The veteran reported that 
he was never provided any hearing protection while he served 
with the artillery.  A rank advancement sheet dated in 
January 1952 reveals that the veteran was promoted to 
Corporal in the 12th Field Artillery Battalion and appointed 
the "TI&E NCO" for headquarters battery.  

The Board finds that the veteran served in the Army artillery 
and was exposed to loud noise in service as reported by the 
veteran's statements and confirmed by his recorded service 
with the artillery during the Korean War.

The Board further finds, in light of the results of the 
August 2004 VA C&P audiological evaluation, that the veteran 
has a current bilateral hearing loss disability pursuant to 
38 C.F.R. § 3.385.

The Board finds that there is medical evidence providing a 
nexus between the veteran's in-service noise exposure and his 
current bilateral hearing loss.  Although in August 2004 the 
VA examiner opined that the veteran's hearing loss was not 
likely due to his military service due to the long span of 
time between the separation from service an manifestation of 
hearing loss, the examiner also stated that "[t]he 
configuration of the sensorineural component of the 
[patient's] hearing loss is possibly consistent with noise 
exposure."  In addition, the evidence of record, including a 
May 2006 private medical opinion of Dr. J.C., linking the 
veteran's hearing loss to service, and the lack of any post 
service noise exposure, the Board finds that the evidence in 
support of the veteran's claim is at least in relative 
equipoise with the evidence against it and, therefore, the 
veteran prevails.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, service connection for 
bilateral hearing loss is warranted.

As to the veteran's tinnitus, the veteran reported at the 
August 2004 VA C&P examination that he first experienced 
tinnitus approximately 30 years after separation from 
service.  The Board notes that while the August 2004 VA C7P 
audiological examination report did not link the veteran's 
tinnitus to service, the record contains credible evidence of 
exposure to loud noise in service.  In light of the grant of 
the veteran's service-connection claim for bilateral hearing 
loss, the Board finds that service connection for tinnitus is 
warranted.  The Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  The Merck Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Additionally, 
the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Ch. 85, Inner Ear.  In this case, the 
Board cannot reasonably disassociate the veteran's tinnitus 
from his service-connected bilateral hearing loss and noise 
exposure during service.  Accordingly, service connection for 
tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


